Case 2:20-cv-01400-FMO-GJS Document 34 Filed 02/17/21 Page 1 of 4 Page ID #:129



   1    VENKAT BALASUBRAMANI (SBN 189192)
        venkat@focallaw.com
   2    STACIA N. LAY (admitted pro hac vice)
        stacia@focallaw.com
   3    FOCAL PLLC
        900 1st Avenue S., Suite 201
   4    Seattle, Washington 98134
        Telephone: (206) 529-4827
   5    Facsimile: (206) 260-3966
   6    JORDAN RAPHAEL (SBN 252344)
        jraphael@byronraphael.com
   7    BYRON RAPHAEL LLP
        1055 West 7th Street, Suite 3300
   8    Los Angeles, CA 90017
        Telephone: (213) 291-9800
   9    Facsimile: (213) 377-5771
  10    Attorneys for Plaintiff
        PUSHEEN CORPORATION
  11
  12                     UNITED STATES DISTRICT COURT
  13                    CENTRAL DISTRICT OF CALIFORNIA
  14
  15
       PUSHEEN CORPORATION, an              Case No. 2:20-cv-01400 FMO (GJSx)
  16   Illinois corporation,
  17                     Plaintiff,         PERMANENT INJUNCTION
                                            AGAINST DEFENDANTS MINISO
  18         v.
                                            DEPOT CA, INC. AND USA MINISO
  19   MINISO DEPOT CA, INC., a             DEPOT INC.
  20   California corporation; and USA
       MINISO DEPOT INC., a Delaware
  21   corporation,                         Complaint filed: February 12, 2020
  22                     Defendants.
  23
  24
  25
  26
  27
  28
                                           -1-      [PROPOSED] PERMANENT INJUNCTION
Case 2:20-cv-01400-FMO-GJS Document 34 Filed 02/17/21 Page 2 of 4 Page ID #:130



   1            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
   2                            FINDINGS AND CONCLUSION
   3            1.   This is an action brought by Plaintiff Pusheen Corporation (“Pusheen
   4   Corp.”) against Defendants Miniso Depot CA, Inc. (“Miniso Depot CA”) and USA
   5   Miniso Depot Inc. (“USA Miniso Depot”) (collectively, “Defendants” or
   6   “Miniso”), in which Pusheen Corp. alleges that certain merchandise created,
   7   manufactured, distributed and/or sold by Miniso infringed on Pusheen’s
   8   copyrighted “Pusheen the cat” character and copyrighted works embodying that
   9   character.
  10            2.   Defendants do not admit to liability with regards to the creation,
  11   manufacturing, distribution and/or sale of any merchandise infringing on Pusheen’s
  12   copyrighted “Pusheen the cat” character or any copyrighted works embodying that
  13   character.
  14            3.   The Court has original subject matter jurisdiction over this copyright
  15   infringement action under 28 U.S.C. §§ 1331 and 1338. Venue is proper in this
  16   Court under 28 U.S.C. § 1391(b).
  17            4.   The parties have resolved this lawsuit and, without any admission of
  18   liability or fault, have stipulated to entry of the following Permanent Injunction
  19   against Defendants.
  20                                      INJUNCTION
  21            1.   For purposes of this Permanent Injunction, the following definitions
  22   apply:
  23                 (a)     “Copyrighted Work” shall mean any work, or portion thereof,
  24   whether now in existence or later created, in which Pusheen Corp., or a parent,
  25   subsidiary or affiliate of Pusheen Corp., owns or controls a valid and subsisting
  26   exclusive right under the Copyright Act, 17 U.S.C. § 101 et seq. as it relates to
  27   “Pusheen the cat.”
  28                 (b)     “Infringing Work” shall mean any unauthorized scan, copy,
                                                -2-        [PROPOSED] PERMANENT INJUNCTION
Case 2:20-cv-01400-FMO-GJS Document 34 Filed 02/17/21 Page 3 of 4 Page ID #:131



   1   reproduction, counterfeit, derivative work or other colorable imitation of a
   2   Copyrighted Work, or any part thereof.
   3                (c)    “Days” means calendar days, unless otherwise specified.
   4         2.      Defendants and their agents, servants, employees, assigns, and all
   5   those in active concert or participation with any of them (“Enjoined Parties”), who
   6   receive actual notice of this Permanent Injunction by personal service or otherwise
   7   are ORDERED and ENJOINED as follows:
   8                (a)    Effective immediately upon entry of this Permanent Injunction,
   9   the Enjoined Parties are permanently enjoined from infringing the Copyrighted
  10   Work, either directly or contributorily, including generally but not limited to, by
  11   copying, reproducing, displaying, promoting, marketing, advertising, offering for
  12   sale or otherwise disposing of or distributing any Infringing Work.
  13                (b)    Effective immediately upon entry of this Permanent Injunction,
  14   the Enjoined Parties shall cease any and all distribution, marketing, advertising, or
  15   other promotional activity with respect to any Infringing Work.
  16                (c)    Effective immediately upon the entry of this Permanent
  17   Injunction, the Enjoined Parties are permanently enjoined from inducing, aiding,
  18   abetting, contributing to, or otherwise assisting anyone in infringing upon any
  19   Copyrighted Work.
  20                (d)    Within seven (7) business days of the entry of this Permanent
  21   Injunction, the Enjoined Parties shall remove all advertisements or online
  22   promotion for any Infringing Work.
  23                (e)    Within thirty (30) days of the entry of this Permanent
  24   Injunction, the Enjoined Parties shall destroy each and every piece of Infringing
  25   Work that is in their possession, custody or control.
  26                (f)    Within thirty (30) days of the entry of this Permanent
  27   Injunction, the Enjoined Parties shall provide an affidavit to Pusheen Corp., signed
  28   under penalty of perjury, certifying that to the extent that any Infringing Work
                                                -3-        [PROPOSED] PERMANENT INJUNCTION
Case 2:20-cv-01400-FMO-GJS Document 34 Filed 02/17/21 Page 4 of 4 Page ID #:132



   1   exists in their possession, custody or control, they have complied with the removal
   2   and destruction of any Infringing Work as ordered herein.
   3         3.      If Pusheen Corp. believes that Defendants have violated any provision
   4   of this Permanent Injunction, Pusheen Corp. will provide Defendants with written
   5   notice of the alleged violation and Defendants will have five (5) business days after
   6   receipt of the notice to cure the alleged violation. If the alleged violation is not
   7   cured by the expiration of this 5-day period, Pusheen Corp. may pursue any and all
   8   actions and relief in connection with the alleged violation.
   9                                    BINDING EFFECT
  10         IT IS FURTHER ORDERED that this Permanent Injunction shall be binding
  11   upon and inure to the benefit of the parties and all successors, assigns, parent
  12   entities, subsidiaries, officers, directors, members, shareholders, distributors, agents,
  13   affiliates, and all other persons who are in active concert or participation with
  14   anyone described herein, who receive actual notice of this Permanent Injunction by
  15   personal service or otherwise.
  16                           RETENTION OF JURISDICTION
  17         IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this
  18   action for purposes of construing, modifying, and enforcing this Permanent
  19   Injunction.
  20         IT IS SO ORDERED.
  21   Dated this 17th day of February, 2021.
  22
  23                                                        /s/
                                                Fernando M. Olguin
  24                                            United States District Judge
  25
  26
  27
  28
                                                 -4-         [PROPOSED] PERMANENT INJUNCTION
